UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ALONZO JOHNSON, : Case No. 1:19-cv-393
Plaintiff, : Judge Timothy S. Black
Magistrate Judge Stephanie K. Bowman
VS.
STATE OF OHIO, et al,

Defendants.
DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 2)

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, on May 31,
2019, the Magistrate Judge entered a Report and Recommendation. (Doc. 2). Plaintiff
filed objections on June 13, 2019. (Doc. 4).

The Report and Recommendation recommends denying Plaintiff's motion for
leave to proceed in forma pauperis (Doc. 1), because Plaintiff has filed three prior civil
actions that were each dismissed for failure to state a claim upon which relief may be
granted. (Doc. 2) (including case citations to prior actions). Section 804(d) of the Prison
Litigation Report Act (PLRA) prohibits a prisoner from proceeding in forma pauperis if
he has filed three or more actions that were dismissed for failure to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious

physical injury. 18 U.S.C. § 1915(g). Plaintiff does not assert in his motion to proceed in

forma pauperis or in his objections that he is facing imminent danger of serious physical
injury. In addition, Plaintiff's objections do not challenge the Magistrate Judge’s finding
that Plaintiff filed three previous actions, all of which were dismissed for failure to state a
claim.

The Court has reviewed the comprehensive findings of the Magistrate Judge
pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b) and has considered de novo all
of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that the Report and Recommendation (Doc. 2) should be and is hereby
ADOPTED in its entirety.

Accordingly, for the reasons stated above:

1) Plaintiff's motion to proceed in forma pauperis (Docs. 1, 3) is DENIED;

2) Plaintiff shall pay the full $400 fee ($350 filing fee plus $50 administrative

fee) required to commence this action within thirty (30) days. Failure to
pay the full $400 fee within thirty days will result in the dismissal of this
action;

3) The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal of

this Order would not be taken in good faith.

IT IS SO ORDERED.

Date: ! 22/4 Grorrding 2 Bhok

Timothy S. Black
United States District Judge
